             Case 1:18-cv-11846-GBD Document 15 Filed 12/20/18 Page 1 of 3
                                                                                             U&i:~·~-:--.·\;~-                                       ..__, -· -
                                                                                                          i!..-;.,., . . ···r
                                                                                                        "'t:J•   f ..                        ·"" '
                                                                                                                                           ~v;."+,1.
                                                                                                                                             ..;-~!..
                                                                                                                                                          .._... ,_           ~,
                                                                                                                                                                              .'
UNITED STATES DISTRICT COURT                                                          I
                                                                                           . r., ·{",·
                                                                                                   · t f, • J.~, ,,
                                                                                                                                ~


                                                                                                                                       ,
SOUTHERN DISTRICT OF NEW YORK                                                             ~ .:·   .,      ,:                ..... ,:   ~·v·~t'f r~'         .                 l
-----------------------------------------------------------------------------------   -ti-•)(':        f" ., ..__
Albert_o Vazquez on behalf of themselves, FLSA Collective                                    ~~:           Fll.J:rriiSir~·-···..........._,_,_
Pla1nt1ffs and the Class; Rogelio Ramos on behalf of themselves,                                        ~~                                                    1
                                                                                                                                                                      •   i
FLSA Collective Plaintiffs and the Class; Francisco Corte on                                                                               ...~.•        ·.:...:.:;:~!
behalf of themselves, FLSA Collective Plaintiffs and the Class;
                          Plaintiff(s),                                                                 18cv11846(GBD)
                                                                                                        INITIAL PRETRIAL
          -against-                                                                                     CONFERENCE

Fig & Olive Founders LLC; Fig & Olive USA Inc.; Fig & Olive Holding
LLC; Fig & Olive Fifth Avenue LLC doing business as Fig & Olive Fifth
Avenue; Fig & Olive Thirteen Street LLC doing business as Fig &
Olive Meatpacking; Fig & Olive Inc. doing business as Fig & Olive
Uptown,
                         Defendant(s).
-------------------------------------------------------------------------------------------X
TO:       The Attorney(s) for Plaintiff(s):

        This case has been designated an electronic case and has been assigned to this Court for all
purposes. Counsel for all parties are required to promptly register as filing "USERS" in accordance with
the procedure for Electronic Case Filing.

         Counsel for all parties are hereby directed to attend a conference at the time and place fixed
below, for the purpose of Case Management and scheduling pursuant to Fed. R. Civ. P. 16. You are
directed to furnish all attorneys in this action with copies of this order and enclosures, and to furnish
chambers with a copy of any transmittal letter(s). If you are unaware of the identity of counsel for any of
the parties, you must forthwith send a copy of the notice and rules to that party personally.

        An Initial pretrial conference will be held on Tuesday, March 26, 2019 at 9:30 a.m. at the United
States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

          No application for adjournment will be considered unless made at least one week prior to the date
of this initial conference.

          Enclosed is a proposed Case Management Plan and Scheduling Order, pursuant to Rules 16 and
26(f) of the Federal Rules of Civil Procedure. Counsel for all parties are directed to confer regarding the
proposed plan and order. If the proposed schedule is agreeable to all parties, counsel shall sign and file
the enclosed plan and order with the Court seven (7) days before the date of the initial pretrial conference.
If counsel agree that a different plan and schedule is appropriate, counsel shall sign and file a different
proposed plan and schedule for the Court's consideration seven (7) days before the date of the pretrial
conference. In the absence of agreement, the Court, after hearing from counsel, will order a Case
Management Plan and schedule at the conference. Absent extraordinary circumstances, the Plan shall
provide that the case be ready for trial within six months.

        In addition to the matters covered in the Case Management Plan, counsel should also be
prepared to address at the conference the factual and legal bases for their claims or defenses, any issue
as to subject matter jurisdiction, and any other issue relevant to case management.

Dated: New York, New York
        December 19, 2018
                                                                                      DERED:                            .,..,

                                                                                          ·~ 8 J> or~&.,
                                                                                               -----------·------·----

                Case 1:18-cv-11846-GBD Document 15 Filed 12/20/18 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------------------X
Alberto Vazquez on behalf of themselves, FLSA Collective
Plaintiffs and the Class; Rogelio Ramos on behalf of themselves,
FLSA Collective Plaintiffs and the Class; Francisco Corte on
behalf of themselves, FLSA Collective Plaintiffs and the Class;
                          Plaintiff(s)

                     -against-                                                      18cv11846(GBD)
                                                                                    CIVIL CASE MANAGEMENT
Fig & Olive Founders LLC; Fig & Olive USA Inc; Fig & Olive                          PLAN AND SCHEDULING ORDER
Holding LLC; Fig & Olive Fifth Avenue LLC doing business
as Fig & Olive Fifth Avenue; Fig & Olive Thirteen Street LLC
doing business as Fig & Olive Meatpacking; Fig & Olive Inc.
doing business as Fig & Olive Uptown,
                         Defendant(s)
----------------------------------------------------------------------------------------X

        After consultation with counsel for the parties, the following Case Management Plan is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of civil Procedure.

          1.         An Initial pretrial conference will be held on Tuesday, March 26, 2019 at 9:30 a.m. at the
                     United States District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

          2.         No Additional parties may be joined after June 25, 2019.

          3.         No amendment to the pleadings will be permitted after June 25, 2019.

          4.         Except for good cause shown, all discovery shall be commenced in time to be completed
                     by August 27, 2019. The court expects discovery to be completed within 90 days of the
                     first scheduling conference unless, after the expiration of that 90 days period, all counsel
                     stipulate that additional time (not to exceed 60 more days) is needed to complete
                     discovery. In such event, discovery may be extended by the parties on consent, without
                     application to the Court, provided the parties are certain they can still meet the discovery
                     completion date ordered by the Court. The discovery completion date shall not be
                     adjourned except upon a showing of extraordinary circumstances.

           5.        Dispositive motions are to be served by September 24, 2019. Answering papers are to
                     be served within 14 days. Reply papers are to be served within seven (7) days. In the
                     event a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be
                     changed from that shown herein to three(3) weeks from the decision on the motion. The
                     final pretrial conference shall be adjourned to a date four (4) weeks from the decision on
                     the motion.

           6.        A final pretrial conference will be held on October 29, 2019 at 9:45 a.m ..

           7.        The Joint Pretrial Order shall be filed no later than October 22, 2019. The requirements
                     for the pretrial order and other pretrial submissions shall be governed by the Court's
                     Individual Rules of Practice.
                                                                              ----------- - - - - - - - -   -----

             Case 1:18-cv-11846-GBD Document 15 Filed 12/20/18 Page 3 of 3




        8.      All motions and applications shall be governed by the Court's Individual Rules
                of Practice.

        9.      The parties shall be ready for trial within 48 hours, notice on or after November
                26, 2019. The estimated trial time is _ _ _ _ _ days, and this is a Uury)(non-
                jury) trial.

        10.     A Subsequent Case Management Conference will be held on July 30, 2019 at
                9:45 a.m ..

Dated: December 19, 2018
       New York, New York



                                                      SO ORDERED:




                                                             George B. Daniels
                                                      United States District Judge


Attorney for Plaintiff(s)




Attorney for Defendant(s)




                                                -2-
